DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Pgs. 8-9, filed 09/28/2022, with respect to the 35 USC 103 rejection of claims 1, 3, 6, 8, 10, 13, and 17-19 have been fully considered and but are not persuasive.
Applicant argues that the combination of Ricci, Sweeney, and Seymour fail to teach or suggest “determining, by the AV, a first ranked set of mechanical operations that the AV can perform at the future time and a second ranked set of mechanical operations that the AV can perform at the future time from among the multiple sets.” In particular, Applicant remarks that while Ricci “appears to discuss ranked sets, the ranked sets are dedicated to non-mechanical operations for driver assistance”. However, the Examiner notes that the ranked sets of Ricci are directed towards ranked sets of suggested/preferred destinations (see at least [0671]). Further, the system of Ricci determines “one or more alternate routes to a destination of the vehicle”. Sweeney is relied upon for teaching the multiple sets of one or more mechanical operations the AV can perform at a future time. In particular, Sweeney teaches ([0027]): "Additionally, or alternatively, the vehicle computing system can process a vehicle route to determine when and where the autonomous vehicle will perform a future vehicle action. The future vehicle actions can include a nudge action (e.g., a change in a position of the autonomous vehicle within a current travel lane), a lane change, a turn, an increase in the vehicle speed, a decrease in the vehicle speed, a stopping action, a parking action, an evasive maneuver, and/or other vehicle actions at a future point in time." Here, Sweeney is modified such that the processed vehicle route correspond to the routes to destinations of the vehicle of Ricci. Therefore, the combination of at least Ricci and Sweeney teach “determining, by the AV, a first ranked set of mechanical operations that the AV can perform at the future time and a second ranked set of mechanical operations that the AV can perform at the future time from among the multiple sets.”.
Accordingly, the 35 USC 103 rejection of claims 1, 3, 6, 8, 10, 13, and 17-19 is upheld.
Applicant’s arguments, see Pgs. 9-13, filed 09/28/2022, with respect to the 35 USC 103 rejection of claims 2, 4-5, 7, 9, 11-12, 14-16, and 20 have been fully considered but are not persuasive.  
Applicant argues that the 35 USC 103 rejection of claims 2, 4-5, 7, 9, 11-12, 14-16, and 20 should be withdrawn for failing to cure the purported deficiencies of Ricci, Sweeney, and Seymour. However, as discussed above, Ricci, Sweeney, and Seymour teach the limitations of the respective independent claims.
Accordingly, the 35 USC 103 rejection of claims 2, 4-5, 7, 9, 11-12, 14-16, and 20 is upheld.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 8, 10, 13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0310075 A1) in view of Sweeney et al. (US 2019/0015976 A1), hereinafter Sweeney, and in further view of Seymour et al. (US 2007/0150174 A1), hereinafter Seymour

Regarding claim 1, Ricci teaches a computer-implemented method, comprising:
determining, by the AV, a first ranked set…
Ricci teaches ([0671]): "When selected, as illustrated in FIG. 29A, the suggested destination menu 2952A can display a drop down list of one or more suggested destinations determined by the VCS 204 using data of the user's preferences, likes, and habits stored in profile data 252." Ricci further teaches ([0085]: "Aspects of the method above further comprise determining, by the microprocessor executable fee area module, one or more alternate routes to a destination of the vehicle;" Thus, the ranked sets of Ricci correspond to ranked destinations wherein routes are associated with the destination of the vehicle.
...and a second ranked set… from among the multiple sets;
Ricci teaches ([0672]): "Although three suggested destinations are illustrated in the drop down list in FIG. 29A, it should be understood that the VCS 204 can determine more suggested destinations for display in the list… The user can set the display order of the suggested destination list. For example, scheduled meetings can be set to be displayed at the top of the list as illustrated in FIG. 29A. Additionally or alternatively, the suggested destination list can be temporally ordered with the closest destination at the top of the list, where the closest destination is determined by the estimated time to arrive at the location." Here, the second ranked set comprises an alternative order implemented by the VCS 204 (e.g., temporal ranking) wherein the display order of suggested destinations is set by the user. Ricci further teaches ([0085]: "Aspects of the method above further comprise determining, by the microprocessor executable fee area module, one or more alternate routes to a destination of the vehicle;" Thus, the ranked sets of Ricci correspond to ranked destinations wherein routes are associated with the destination of the vehicle.
receiving a client selection comprising an adjusted ranking, wherein the adjusted ranking indicates that the second ranked set outranks the first ranked set;
Ricci teaches ([0682]): "For example, if multiple locations are displayed in field 2952C, the location at the top of the list will be the first waypoint and the second from the top will be the second waypoint, etc. The user can change the order of the waypoints by dragging and dropping a waypoint to another location in the field 2952C." Through dragging and dropping a waypoint to another location in the field 2952C, the vehicle determines that the adjusted ranking of the client’s selection outranks the original ranking of the first ranked set, causing the order of the waypoints to be changed.
exposing, by the AV, the first ranked set and the second ranked set to a client interface, in response to the adjusted ranking;
Ricci teaches ([0671]): "When selected, as illustrated in FIG. 29A, the suggested destination menu 2952A can display a drop down list of one or more suggested destinations determined by the VCS 204 using data of the user's preferences, likes, and habits stored in profile data 252." Thus, the first ranked set is initially displayed. Ricci further teaches ([0672]): "Although three suggested destinations are illustrated in the drop down list in FIG. 29A, it should be understood that the VCS 204 can determine more suggested destinations for display in the list… The user can set the display order of the suggested destination list." Ricci even further teaches ([0682]): "For example, if multiple locations are displayed in field 2952C, the location at the top of the list will be the first waypoint and the second from the top will be the second waypoint, etc. The user can change the order of the waypoints by dragging and dropping a waypoint to another location in the field 2952C."
However, Ricci does not outright teach determining, by an Autonomous Vehicle (AV), multiple sets of one or more mechanical operations of mechanical systems of the AV that the AV can perform at a future time. Sweeney teaches systems and methods for communicating future actions to be performed by an autonomous vehicle, comprising:
determining, by an Autonomous Vehicle (AV), multiple sets of one or more mechanical operations the AV can perform at a future time;
Sweeney teaches ([0027]): “The vehicle computing system can be configured to identify future vehicle actions that should be communicated to objects within the surrounding environment of the autonomous vehicle...” The Examiner has interpreted a future vehicle action to correspond to a set of one or more mechanical operations of mechanical systems of the AV; thus, identifying multiple future vehicle actions (i.e., future vehicle actions that should be communicated) corresponds to determining multiple sets of one or more mechanical operations of mechanical systems of the AV. Regarding the nature of the future vehicle actions, Sweeney further teaches ([0057]): “The future vehicle actions can include a variety of actions to be performed by a vehicle 104. For instance, a future vehicle action can include a nudge action (e.g., a change in a position of the vehicle 104 within a current travel lane), a lane change, a turn, an increase in vehicle speed, a decrease in vehicle speed, a stopping action, a parking action, an evasive maneuver, and/or other vehicle actions at a future point in time (and/or distance). The future vehicle action can be, for instance, an action to control a motion of the vehicle 104 without user input to the vehicle 104 (e.g., fully autonomous operation).” Sweeney even further teaches ([0055]): “The vehicle computing system 102 can be configured to identify future vehicle actions that should be communicated to objects within the surrounding environment of the vehicle 104. For instance, the vehicle computing system 102 can obtain data associated with a planned motion of the vehicle 104… Additionally, or alternatively, the data associated with the planned motion of the vehicle 104 can include data indicative of a vehicle route along which the vehicle 104 is to travel.”
…set of mechanical operations that the AV can perform at the future time…
Sweeney teaches ([0027]): "Additionally, or alternatively, the vehicle computing system can process a vehicle route to determine when and where the autonomous vehicle will perform a future vehicle action. The future vehicle actions can include a nudge action (e.g., a change in a position of the autonomous vehicle within a current travel lane), a lane change, a turn, an increase in the vehicle speed, a decrease in the vehicle speed, a stopping action, a parking action, an evasive maneuver, and/or other vehicle actions at a future point in time." Here, Sweeney is modified such that the routes correspond to the routes to destinations of the vehicle of Ricci.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of Sweeney to provide determining, by an Autonomous Vehicle (AV), multiple sets of one or more mechanical operations of mechanical systems of the AV that the AV can perform at a future time. Incorporating the teachings of Sweeney would be advantageous, as doing so would allow for the communication of future vehicle actions to objects within the surrounding area of the vehicle, as recognized by Sweeney ([0020]).
However neither Ricci nor Sweeney outright teach performing, by the AV, one or more mechanical operations corresponding with the second ranked set at the future time in response to receiving the client selection within a specified time. Seymour teaches an on-board navigation system for a commuter vehicle, comprising:
and performing, by the AV, the mechanical operations of the second ranked set at the future time in response to receiving the client selection within a specified time.
Seymour teaches ([0027]): "At any time during the trip, the user can select or confirm one of the routes from the displayed list 412, causing the navigation system 101 to display the recommended route to the user 413… Using the continually updated route data from the present trip, the navigation system 101 continues to update and reprioritize the displayed routes 406, 407 and update the calculated routes based on continually received real time traffic data." While the vehicle of Seymour is not autonomous, it would be obvious to one of ordinary skill in the art to combine the selection and updating of Seymour with the autonomous vehicle of Ricci and Sweeney, wherein the updated and reprioritized routes of Seymour are used to direct the vehicle’s guidance systems and enable autonomous driving for the ranked sets.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci and Sweeney to incorporate the teachings of Seymour to provide performing, by the AV, the mechanical operations of the second ranked set at the future time in response to receiving the client selection within a specified time. Doing so would allow the client to choose which action the autonomous vehicle will take at the future time. This allows the client to prioritize where the vehicle will go based on the desires and priorities of the client. In particular, the implementation of Seymour advantageously allows for updating and reprioritization caused by user input based on continually updated route data and real time traffic data, as recognized by Seymour ([0027]).

Regarding claim 3, Ricci, Sweeney, and Seymour teach the aforementioned limitations of claim 1. Ricci further teaches:
the client interface is presented on a touchscreen of the AV.
Ricci teaches ([0672]): "Although three suggested destinations are illustrated in the drop down list in FIG. 29A, it should be understood that the VCS 204 can determine more suggested destinations for display in the list… The user can set the display order of the suggested destination list." Ricci further teaches ([0682]): "For example, if multiple locations are displayed in field 2952C, the location at the top of the list will be the first waypoint and the second from the top will be the second waypoint, etc. The user can change the order of the waypoints by dragging and dropping a waypoint to another location in the field 2952C."

Regarding claim 6, Ricci, Sweeney, and Seymour teach the aforementioned limitations of claim 1. Ricci further teaches:
the client interface is a voice user interface executing on one of a user's mobile computing device or a computing device of the AV.
Ricci teaches ([0672]): "Although three suggested destinations are illustrated in the drop down list in FIG. 29A, it should be understood that the VCS 204 can determine more suggested destinations for display in the list… The user can set the display order of the suggested destination list." Ricci further teaches ([0663]): "The configurable console display 2812 can include a number of devices that work separately or together with sensors 708 and the VCS 204 to provide various input/output functions to the user. The console display 2812 includes a touch sensitive display screen 2904." Ricci even further teaches ([0798]): "For example, the driver can use a gesture, a voice command, or a touch on one or more displays 212, 248, 2804, 2812, and/or 2816 to select an alternate route..."

Regarding claim 8, Ricci, Sweeney, and Seymour teach the aforementioned limitations of claim 1. Ricci further teaches:
the multiple sets correspond to multiple routes to a pick-up or drop-off location.
Ricci teaches ([0671]): "When selected, as illustrated in FIG. 29A, the suggested destination menu 2952A can display a drop down list of one or more suggested destinations determined by the VCS 204 using data of the user's preferences, likes, and habits stored in profile data 252." Ricci further teaches ([0085]): "Aspects of the method above further comprise determining, by the microprocessor executable fee area module, one or more alternate routes to a destination of the vehicle…" Thus, the multiple sets correspond to destinations (i.e., drop-off locations), which each correspond to one or more alternate routes.

Regarding claim 10, Ricci, Sweeney, and Seymour teach the aforementioned limitations of claim 1. Ricci further teaches:
the multiple sets correspond to multiple pick-up or drop-off locations.
Ricci teaches ([0671]): "When selected, as illustrated in FIG. 29A, the suggested destination menu 2952A can display a drop down list of one or more suggested destinations determined by the VCS 204 using data of the user's preferences, likes, and habits stored in profile data 252." Ricci further teaches ([0085]): "Aspects of the method above further comprise determining, by the microprocessor executable fee area module, one or more alternate routes to a destination of the vehicle…" Thus, the multiple sets correspond to destinations (i.e., drop-off locations).

Regarding claim 13, Ricci teaches an autonomous vehicle (AV), comprising:
one or more processors;
Ricci teaches ([0242]): "The vehicle control system 204 can include a processor 304…"
one or more mechanical systems;
Ricci teaches ([0241]): "An embodiment of a vehicle control environment 300 including a vehicle control system 204 may be shown in FIG. 3. Beyond the vehicle control system 204, the vehicle control environment 300 can include one or more of, but is not limited to, a power source and/or power control module 316... vehicle subsystems 328... sensor(s) and/or sensor subsystems 340... The subsystems, modules, components, etc. 316-352 may include hardware..."
and memory including instructions that, when executed by the one or more processors, cause the AV to:
Ricci teaches ([0242]): "The vehicle control system 204 can include a processor 304…" Ricci further teaches ([0243]): "The processor 304 generally functions to run programming code or instructions implementing various functions of the vehicle control system 204."
determine a first ranked set…
Ricci teaches ([0671]): "When selected, as illustrated in FIG. 29A, the suggested destination menu 2952A can display a drop down list of one or more suggested destinations determined by the VCS 204 using data of the user's preferences, likes, and habits stored in profile data 252." Ricci further teaches ([0085]: "Aspects of the method above further comprise determining, by the microprocessor executable fee area module, one or more alternate routes to a destination of the vehicle;" Thus, the ranked sets of Ricci correspond to ranked destinations wherein routes are associated with the destination of the vehicle.
...and a second ranked set… from among the multiple sets; 
Ricci teaches ([0672]): "Although three suggested destinations are illustrated in the drop down list in FIG. 29A, it should be understood that the VCS 204 can determine more suggested destinations for display in the list… The user can set the display order of the suggested destination list. For example, scheduled meetings can be set to be displayed at the top of the list as illustrated in FIG. 29A. Additionally or alternatively, the suggested destination list can be temporally ordered with the closest destination at the top of the list, where the closest destination is determined by the estimated time to arrive at the location." Here, the second ranked set comprises an alternative order implemented by the VCS 204 (e.g., temporal ranking) wherein the display order of suggested destinations is set by the user. Ricci further teaches ([0085]: "Aspects of the method above further comprise determining, by the microprocessor executable fee area module, one or more alternate routes to a destination of the vehicle;" Thus, the ranked sets of Ricci correspond to ranked destinations wherein routes are associated with the destination of the vehicle.
receive a client selection comprising an adjusted ranking, wherein the adjusted ranking indicates that the second ranked set outranks the first ranked set;
Ricci teaches ([0682]): "For example, if multiple locations are displayed in field 2952C, the location at the top of the list will be the first waypoint and the second from the top will be the second waypoint, etc. The user can change the order of the waypoints by dragging and dropping a waypoint to another location in the field 2952C." Through dragging and dropping a waypoint to another location in the field 2952C, the vehicle determines that the adjusted ranking of the client’s selection outranks the original ranking of the first ranked set, causing the order of the waypoints to be changed.
expose the first ranked set and the second ranked set to a client interface, in response to the adjusted ranking;
Ricci teaches ([0671]): "When selected, as illustrated in FIG. 29A, the suggested destination menu 2952A can display a drop down list of one or more suggested destinations determined by the VCS 204 using data of the user's preferences, likes, and habits stored in profile data 252." Thus, the first ranked set is initially displayed. Ricci further teaches ([0672]): "Although three suggested destinations are illustrated in the drop down list in FIG. 29A, it should be understood that the VCS 204 can determine more suggested destinations for display in the list… The user can set the display order of the suggested destination list." Ricci even further teaches ([0682]): "For example, if multiple locations are displayed in field 2952C, the location at the top of the list will be the first waypoint and the second from the top will be the second waypoint, etc. The user can change the order of the waypoints by dragging and dropping a waypoint to another location in the field 2952C."
However, Ricci does not outright teach determining multiple sets of one or more mechanical operations of mechanical systems of the AV that the AV can perform at a future time. Sweeney teaches systems and methods for communicating future actions to be performed by an autonomous vehicle, comprising:
determine multiple sets of one or more mechanical operations of the one or more mechanical systems that the AV can control to perform at a future time;
Sweeney teaches ([0027]): “The vehicle computing system can be configured to identify future vehicle actions that should be communicated to objects within the surrounding environment of the autonomous vehicle...” The Examiner has interpreted a future vehicle action to correspond to a set of one or more mechanical operations of mechanical systems of the AV; thus, identifying multiple future vehicle actions (i.e., future vehicle actions that should be communicated) corresponds to determining multiple sets of one or more mechanical operations of mechanical systems of the AV. Regarding the nature of the future vehicle actions, Sweeney further teaches ([0057]): “The future vehicle actions can include a variety of actions to be performed by a vehicle 104. For instance, a future vehicle action can include a nudge action (e.g., a change in a position of the vehicle 104 within a current travel lane), a lane change, a turn, an increase in vehicle speed, a decrease in vehicle speed, a stopping action, a parking action, an evasive maneuver, and/or other vehicle actions at a future point in time (and/or distance). The future vehicle action can be, for instance, an action to control a motion of the vehicle 104 without user input to the vehicle 104 (e.g., fully autonomous operation).” Sweeney even further teaches ([0055]): “The vehicle computing system 102 can be configured to identify future vehicle actions that should be communicated to objects within the surrounding environment of the vehicle 104. For instance, the vehicle computing system 102 can obtain data associated with a planned motion of the vehicle 104… Additionally, or alternatively, the data associated with the planned motion of the vehicle 104 can include data indicative of a vehicle route along which the vehicle 104 is to travel.”
…set of mechanical operations that the AV can perform at the future time…
Sweeney teaches ([0027]): "Additionally, or alternatively, the vehicle computing system can process a vehicle route to determine when and where the autonomous vehicle will perform a future vehicle action. The future vehicle actions can include a nudge action (e.g., a change in a position of the autonomous vehicle within a current travel lane), a lane change, a turn, an increase in the vehicle speed, a decrease in the vehicle speed, a stopping action, a parking action, an evasive maneuver, and/or other vehicle actions at a future point in time." Here, Sweeney is modified such that the routes correspond to the routes to destinations of the vehicle of Ricci.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of Sweeney to provide determining, by an Autonomous Vehicle (AV), multiple sets of one or more mechanical operations of mechanical systems of the AV that the AV can perform at a future time. Incorporating the teachings of Sweeney would be advantageous, as doing so would allow for the communication of future vehicle actions to objects within the surrounding area of the vehicle, as recognized by Sweeney ([0020]).
However, neither Ricci nor Sweeney outright teach performing one or more mechanical operations corresponding with the second ranked set at the future time in response to receiving the client selection within a specified time. Seymour teaches an on-board navigation system for a commuter vehicle, comprising:
and perform the mechanical operations of the second ranked set at the future time in response to receiving the client selection within a specified time.
Seymour teaches ([0027]): "At any time during the trip, the user can select or confirm one of the routes from the displayed list 412, causing the navigation system 101 to display the recommended route to the user 413… Using the continually updated route data from the present trip, the navigation system 101 continues to update and reprioritize the displayed routes 406, 407 and update the calculated routes based on continually received real time traffic data." While the vehicle of Seymour is not autonomous, it would be obvious to one of ordinary skill in the art to combine the selection and updating of Seymour with the autonomous vehicle of Ricci and Sweeney, wherein the updated and reprioritized routes of Seymour are used to direct the vehicle’s guidance systems and enable autonomous driving for the ranked sets.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci and Sweeney to incorporate the teachings of Seymour to provide performing the mechanical operations of the second ranked set at the future time in response to receiving the client selection within a specified time. Doing so would allow the client to choose which action the autonomous vehicle will take at the future time. This allows the client to prioritize where the vehicle will go based on the desires and priorities of the client. In particular, the implementation of Seymour advantageously allows for updating and reprioritization caused by user input based on continually updated route data and real time traffic data, as recognized by Seymour ([0027]).

Regarding claim 17, Ricci teaches a non-transitory computer-readable storage medium including instructions (“programming code or instructions”, [0243]) that, upon being executed by one or more processors (“processor 304”, [0242]) of an Autonomous Vehicle (AV), cause the AV to:
determine a first ranked set…
Ricci teaches ([0671]): "When selected, as illustrated in FIG. 29A, the suggested destination menu 2952A can display a drop down list of one or more suggested destinations determined by the VCS 204 using data of the user's preferences, likes, and habits stored in profile data 252." Ricci further teaches ([0085]: "Aspects of the method above further comprise determining, by the microprocessor executable fee area module, one or more alternate routes to a destination of the vehicle;" Thus, the ranked sets of Ricci correspond to ranked destinations wherein routes are associated with the destination of the vehicle.
...and a second ranked set… of the multiple sets;
Ricci teaches ([0672]): "Although three suggested destinations are illustrated in the drop down list in FIG. 29A, it should be understood that the VCS 204 can determine more suggested destinations for display in the list… The user can set the display order of the suggested destination list. For example, scheduled meetings can be set to be displayed at the top of the list as illustrated in FIG. 29A. Additionally or alternatively, the suggested destination list can be temporally ordered with the closest destination at the top of the list, where the closest destination is determined by the estimated time to arrive at the location." Here, the second ranked set comprises an alternative order implemented by the VCS 204 (e.g., temporal ranking) wherein the display order of suggested destinations is set by the user. Ricci further teaches ([0085]: "Aspects of the method above further comprise determining, by the microprocessor executable fee area module, one or more alternate routes to a destination of the vehicle;" Thus, the ranked sets of Ricci correspond to ranked destinations wherein routes are associated with the destination of the vehicle.
receive a client selection comprising an adjusted ranking, wherein the adjusted ranking indicates that the second ranked set outranks the first ranked set;
Ricci teaches ([0682]): "For example, if multiple locations are displayed in field 2952C, the location at the top of the list will be the first waypoint and the second from the top will be the second waypoint, etc. The user can change the order of the waypoints by dragging and dropping a waypoint to another location in the field 2952C." Through dragging and dropping a waypoint to another location in the field 2952C, the vehicle determines that the adjusted ranking of the client’s selection outranks the original ranking of the first ranked set, causing the order of the waypoints to be changed.
expose the first ranked set and the second ranked set to a client interface, in response to the adjusted ranking;
Ricci teaches ([0671]): "When selected, as illustrated in FIG. 29A, the suggested destination menu 2952A can display a drop down list of one or more suggested destinations determined by the VCS 204 using data of the user's preferences, likes, and habits stored in profile data 252." Thus, the first ranked set is initially displayed. Ricci further teaches ([0672]): "Although three suggested destinations are illustrated in the drop down list in FIG. 29A, it should be understood that the VCS 204 can determine more suggested destinations for display in the list… The user can set the display order of the suggested destination list." Ricci even further teaches ([0682]): "For example, if multiple locations are displayed in field 2952C, the location at the top of the list will be the first waypoint and the second from the top will be the second waypoint, etc. The user can change the order of the waypoints by dragging and dropping a waypoint to another location in the field 2952C."
However, Ricci does not outright teach determining multiple sets of one or more mechanical operations that the AV can perform at a future time. Sweeney teaches systems and methods for communicating future actions to be performed by an autonomous vehicle, comprising:
determine multiple sets of one or more mechanical operations the AV can perform at a future time;
Sweeney teaches ([0027]): “The vehicle computing system can be configured to identify future vehicle actions that should be communicated to objects within the surrounding environment of the autonomous vehicle...” The Examiner has interpreted a future vehicle action to correspond to a set of one or more mechanical operations of mechanical systems of the AV; thus, identifying multiple future vehicle actions (i.e., future vehicle actions that should be communicated) corresponds to determining multiple sets of one or more mechanical operations of mechanical systems of the AV. Regarding the nature of the future vehicle actions, Sweeney further teaches ([0057]): “The future vehicle actions can include a variety of actions to be performed by a vehicle 104. For instance, a future vehicle action can include a nudge action (e.g., a change in a position of the vehicle 104 within a current travel lane), a lane change, a turn, an increase in vehicle speed, a decrease in vehicle speed, a stopping action, a parking action, an evasive maneuver, and/or other vehicle actions at a future point in time (and/or distance). The future vehicle action can be, for instance, an action to control a motion of the vehicle 104 without user input to the vehicle 104 (e.g., fully autonomous operation).” Sweeney even further teaches ([0055]): “The vehicle computing system 102 can be configured to identify future vehicle actions that should be communicated to objects within the surrounding environment of the vehicle 104. For instance, the vehicle computing system 102 can obtain data associated with a planned motion of the vehicle 104… Additionally, or alternatively, the data associated with the planned motion of the vehicle 104 can include data indicative of a vehicle route along which the vehicle 104 is to travel.”
…set of mechanical operations that the AV can perform at the future time…
Sweeney teaches ([0027]): "Additionally, or alternatively, the vehicle computing system can process a vehicle route to determine when and where the autonomous vehicle will perform a future vehicle action. The future vehicle actions can include a nudge action (e.g., a change in a position of the autonomous vehicle within a current travel lane), a lane change, a turn, an increase in the vehicle speed, a decrease in the vehicle speed, a stopping action, a parking action, an evasive maneuver, and/or other vehicle actions at a future point in time." Here, Sweeney is modified such that the routes correspond to the routes to destinations of the vehicle of Ricci.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of Sweeney to provide determining, by an Autonomous Vehicle (AV), multiple sets of one or more mechanical operations that the AV can perform at a future time. Incorporating the teachings of Sweeney would be advantageous, as doing so would allow for the communication of future vehicle actions to objects within the surrounding area of the vehicle, as recognized by Sweeney ([0020]).
However, neither Ricci nor Sweeney outright teach performing one or more mechanical operations corresponding with the second ranked set at the future time in response to receiving the client selection within a specified time. Seymour teaches an on-board navigation system for a commuter vehicle, comprising:
and perform the mechanical operations of the second ranked set at the future time in response to receiving the client selection within a specified time.
Seymour teaches ([0027]): "At any time during the trip, the user can select or confirm one of the routes from the displayed list 412, causing the navigation system 101 to display the recommended route to the user 413… Using the continually updated route data from the present trip, the navigation system 101 continues to update and reprioritize the displayed routes 406, 407 and update the calculated routes based on continually received real time traffic data." While the vehicle of Seymour is not autonomous, it would be obvious to one of ordinary skill in the art to combine the selection and updating of Seymour with the autonomous vehicle of Ricci and Sweeney, wherein the updated and reprioritized routes of Seymour are used to direct the vehicle’s guidance systems and enable autonomous driving for the ranked sets.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci and Sweeney to incorporate the teachings of Seymour to provide performing the mechanical operations of the second ranked set at the future time in response to receiving the client selection within a specified time. Doing so would allow the client to choose which action the autonomous vehicle will take at the future time. This allows the client to prioritize where the vehicle will go based on the desires and priorities of the client. In particular, the implementation of Seymour advantageously allows for updating and reprioritization caused by user input based on continually updated route data and real time traffic data, as recognized by Seymour ([0027]).

Regarding claim 18, Ricci, Sweeney, and Seymour teach the aforementioned limitations of claim 17. Ricci further teaches:
the multiple sets correspond to multiple routes to a pick-up or drop-off location.
Ricci teaches ([0671]): "When selected, as illustrated in FIG. 29A, the suggested destination menu 2952A can display a drop down list of one or more suggested destinations determined by the VCS 204 using data of the user's preferences, likes, and habits stored in profile data 252." Ricci further teaches ([0085]): "Aspects of the method above further comprise determining, by the microprocessor executable fee area module, one or more alternate routes to a destination of the vehicle…" Thus, the multiple sets correspond to destinations (i.e., drop-off locations), which each correspond to one or more alternate routes.

Regarding claim 19, Ricci, Sweeney, and Seymour teach the aforementioned limitations of claim 17. Ricci further teaches:
the multiple sets correspond to multiple pick-up or drop-off locations.
Ricci teaches ([0671]): "When selected, as illustrated in FIG. 29A, the suggested destination menu 2952A can display a drop down list of one or more suggested destinations determined by the VCS 204 using data of the user's preferences, likes, and habits stored in profile data 252." Ricci further teaches ([0085]): "Aspects of the method above further comprise determining, by the microprocessor executable fee area module, one or more alternate routes to a destination of the vehicle…" Thus, the multiple sets correspond to destinations (i.e., drop-off locations).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, Sweeney, and Seymour in view of Binet et al. (US 2019/0064813 A1), hereinafter Binet.

Regarding claim 2, Ricci, Sweeney, and Seymour teach the aforementioned limitations of claim 1. However, neither Ricci, Sweeney, nor Seymour outright teach determining second multiple sets of mechanical operations the AV can perform at a second future time. Binet teaches systems and methods of controlling an autonomous vehicle using an enhanced trajectory following configuration, comprising:
determining second multiple sets of mechanical operations the AV can perform at a second future time;
Binet teaches ([0088]): "The first trajectory can indicate a state of the vehicle 103 over a first duration of time, and the second trajectory can indicate a state of the vehicle 103 over a second duration of time that is less than the first duration of time." Binet further teaches ([0089]): "For example, the second trajectory can include a plurality of datapoints. The plurality of datapoints can include a reference datapoint that corresponds to a state of the vehicle 103 at a start time of the adjusted temporal window. In some implementations, the reference datapoint can include data indicative of the state of the vehicle 103 at the start time. In some implementations, the reference datapoint can include position (e.g., first and second coordinates), yaw, swirl, velocity, acceleration..." Here, the second multiple sets of mechanical operations the vehicle can perform corresponds to the second trajectory, which itself contains a plurality (i.e., a set) of datapoints indicating mechanical operations the vehicle can perform at a second future time.
determining a first ranked set…
Binet teaches ([0090]): "For example, the second trajectory can include a plurality of trajectory datapoints at subsequent times after the start time… In some implementations, the plurality of trajectory datapoints can be an ordered list, a first trajectory datapoint in the ordered list indicating a state of the vehicle 103 with respect to the reference datapoint, and each subsequent trajectory datapoint in the ordered list indicating a state of the vehicle 103 with respect to a preceding trajectory datapoint in the ordered list." Here, the first ranked set is ordered based on preceding trajectory datapoints.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci, Sweeney, and Seymour to incorporate the teachings of Binet to provide a computer-implemented method wherein second multiple sets of mechanical operations the autonomous vehicle can perform at a second future time are determined. Providing second multiple sets would serve to provide the system with the ability to compare two sets of mechanical operations ranked under different criteria. This allows the system to consider a wider range of factors when determining the mechanical operations that will be performed in the future, thereby improving the robustness of the method.
However, Ricci, Sweeney, Seymour, and Binet do not outright teach determining a second ranked set from among the second multiple sets, determining that an adjusted ranking of a client selection of the second ranked set of the second multiple sets outranks a ranking of the first ranked set of the second multiple sets, nor exposing the first ranked set of the second multiple sets and the second ranked set of the second multiple sets to the client interface; however, one of ordinary skill in the art would be capable of modifying the teachings of Ricci to accept the second multiple sets of Binet. Modified Ricci teaches:
[determining] ... a second ranked set from among the second multiple sets; 
Ricci teaches ([0672]): "Although three suggested destinations are illustrated in the drop down list in FIG. 29A, it should be understood that the VCS 204 can determine more suggested destinations for display in the list… The user can set the display order of the suggested destination list. For example, scheduled meetings can be set to be displayed at the top of the list as illustrated in FIG. 29A. Additionally or alternatively, the suggested destination list can be temporally ordered with the closest destination at the top of the list, where the closest destination is determined by the estimated time to arrive at the location." The teachings of Ricci are combined similarly to the application of this citation to the first multiple sets. Like above, the second ranked from among the second multiple sets set comprises an alternative order implemented by the VCS 204 (e.g., temporal ranking). 
determining that an adjusted ranking of a client selection of the second ranked set of the second multiple sets outranks a ranking of the first ranked set of the second multiple sets; 
Ricci teaches ([0682]): "For example, if multiple locations are displayed in field 2952C, the location at the top of the list will be the first waypoint and the second from the top will be the second waypoint, etc. The user can change the order of the waypoints by dragging and dropping a waypoint to another location in the field 2952C." Through dragging and dropping a waypoint to another location in the field 2952C, the vehicle determines that the adjusted ranking of the client’s selection outranks the original ranking, causing the order of the waypoints to be changed.
exposing the first ranked set of the second multiple sets and the second ranked set of the second multiple sets to the client interface;
Ricci teaches ([0672]): "Although three suggested destinations are illustrated in the drop down list in FIG. 29A, it should be understood that the VCS 204 can determine more suggested destinations for display in the list… " Here, the suggested destinations of Ricci are substituted for the at least one second ranked set of the second multiple sets. One skilled in the art could adapt the teaching to consider the datapoints of Binet, which may consist of a position (e.g., a destination).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci, Sweeney, Seymour, and Binet to further modify the teachings of Ricci to provide a computer-implemented method wherein at least one second ranked sets is determined from among the second multiple sets, and wherein a determination is made that an adjusted ranking of a client selection of the at least one second ranked set of the second multiple sets outranks a ranking of the first ranked set of the second multiple sets. Determining that an adjusted ranking of a client selection of a second ranked set of the second multiple sets outranks a ranking of the first ranked set of the second multiple sets ensures that client preference takes precedent, improving the happiness of the user. Displaying the at least one second ranked set allows the client to be more informed of the options available to the client and the vehicle.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, Sweeney, and Seymour in view of Rhodes et al. (US 2020/0026279 A1), hereinafter Rhodes.

Regarding claim 4, Ricci, Sweeney, and Seymour teach the aforementioned limitations of claim 1. However, neither Ricci, Sweeney, nor Seymour outright teach presenting the client interface on a touchscreen of a user’s mobile computing device. Rhodes teaches smart neighborhood routing for autonomous vehicles, comprising:
the client interface is presented on a touchscreen of a user's mobile computing device.
Rhodes teaches ([0027]): "The user may select one or more of the options. Selections may be made using a display and/or microphone of the autonomous vehicle and/or using a mobile application executing on a user device, such as a smartphone." Rhodes further teaches ([0042]): “The user may input selections using a touchscreen, for example, of the user device and/or autonomous vehicle.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci, Sweeney, and Seymour to incorporate the teachings of Rhodes to provide presenting the client interface on a touchscreen of a user's mobile computing device. Presenting the client interface on a touchscreen of a user's mobile device advantageously allows for user input during the journey. In particular, Rhodes suggests that presenting the interface on the user device beneficially provides the user with the option to end the tour at their pleasure or in the event of an emergency, as recognized by Rhodes ([0034]).

Regarding claim 5, Ricci, Sweeney, Seymour, and Rhodes teach the aforementioned limitations of claim 4. However, neither Ricci, Sweeney, nor Seymour outright teach configuring at least one of the AV or the user's mobile computing device to receive the selection of the second ranked set via a local connection between the AV and the user's mobile computing device. Rhodes further teaches:
configuring at least one of the AV or the user's mobile computing device to receive the selection of the second ranked set via a local connection between the AV and the user's mobile computing device.
Rhodes teaches ([0027]): "The user may select one or more of the options. Selections may be made using a display and/or microphone of the autonomous vehicle and/or using a mobile application executing on a user device, such as a smartphone." Rhodes further teaches ([0073]): "The autonomous vehicle 740 may additionally be in wireless communication 746 with the user device 750 via a connection protocol such as Bluetooth or Near Field Communication." While Rhodes does not teach the second ranked set, it would be obvious to one of ordinary skill in the art to modify Rhodes to incorporate the at least one ranked set of Ricci, as the ranked sets comprise similar types of information.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci, Sweeney, Seymour, and Rhodes to further incorporate the teachings of Rhodes to provide configuring at least one of the AV or the user's mobile computing device to receive the selection of the second ranked set via a local connection between the AV and the user's mobile computing device. Allowing for a local connection between the vehicle and the user's device serves to improve the ease and speed at which a user can make selections pertaining to the multiple sets, as a user is more likely to be familiar with an interface located on their own device compared to a potentially unfamiliar interface located in the vehicle.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, Sweeney, and Seymour in view of Allard et al. (US 2007/0193798 A1), hereinafter Allard.

Regarding claim 7, Ricci, Sweeney, and Seymour teach the aforementioned limitations of claim 1. Ricci further teaches:
determining an environmental state around the AV from a sensor of the AV;
Ricci teaches ([0236]): "The vehicle control system 204 may also communicate with one or more sensors 236, 242, which are either associated with the vehicle 104 or communicate with the vehicle 104. Vehicle sensors 242 may include one or more sensors for providing information to the vehicle control system that determine or provide information about the environment 100 in which the vehicle 104 is operating."
However, neither Ricci, Sweeney, nor Seymour outright teach detecting a driving blockage, determining the multiple sets of one or more mechanical operations in response to the driving blockage, and eliminating the at least one set of the multiple sets based on the environmental state around the vehicle. Allard teaches systems and methods for obstacle avoidance, comprising:
detecting a driving blockage;
Allard teaches ([0112]): "As stated above, obstacle information is detected by sensors including, for example, laser beams…"
determining the multiple sets of one or more mechanical operations the AV can perform at the future time in response to the driving blockage;
Allard teaches ([0112]): "As stated above, obstacle information is detected by sensors including, for example, laser beams, manipulated into usable information, and provided to the drive arbiter system as "projector" behaviors in order to modify the trajectory sets to, ultimately, control the vehicle to avoid the detected obstacles... Additional criteria may provide for the system to determine the nearest obstacle in the danger path 804, such as obstacle 828 relative to obstacles 830, 832, and to... manipulate the trajectory sets to a danger path preference set by eliminating a pre-determined number of trajectories..." Thus, in response to detecting the driving blockage, the system of Allard determines/modifies the trajectory sets of one or more mechanical operations the vehicle can perform at future time in order to avoid the driving blockage.
and eliminating at least one set of the multiple sets based on the environmental state around the AV.
Allard teaches ([0112]): "As stated above, obstacle information is detected by sensors including, for example, laser beams, manipulated into usable information, and provided to the drive arbiter system as "projector" behaviors in order to modify the trajectory sets to, ultimately, control the vehicle to avoid the detected obstacles... Additional criteria may provide for the system to determine the nearest obstacle in the danger path 804, such as obstacle 828 relative to obstacles 830, 832, and to... manipulate the trajectory sets to a danger path preference set by eliminating a pre-determined number of trajectories..." Thus, at least one of the set of multiple sets is eliminated based on the environmental state around the vehicle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci, Sweeney, and Seymour to incorporate the teachings of Allard to provide a computer-implemented method comprising detecting a driving blockage, determining the multiple sets of one or more mechanical operations in response to the driving blockage, and eliminating the at least one set of the multiple sets based on the environmental state around the vehicle. Detecting a driving blockage serves to improve the safety of the vehicle by allowing the vehicle to be aware of potential surrounding hazards, and determining/eliminating the sets based on the blockage/environmental state allows the autonomous vehicle to select an appropriate set (or sets) of actions which react to the blockage or environmental state appropriately. For instance, the method may detect a blockage, and in response the method may determine sets of responsive actions. Of these responsive actions, the method may eliminate those which would put the user or vehicle in danger (e.g., an action which collides with the blockage), thereby increasing the safety of the vehicle and its passenger(s).

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, Sweeney, and Seymour in view of Hakim et al. (WO 2015/112752 A1), hereinafter Hakim.

Regarding claim 9, Ricci, Sweeney, and Seymour teach the aforementioned limitations of claim 8. However, neither Ricci, Sweeney, nor Seymour outright teach determining one or more undriveable areas to the pick-up or drop-off location and eliminating at least one route from the multiple routes based on the one or more undriveable areas. Hakim teaches automated navigation and configuration systems and methods for limited-access vehicles, comprising:
determining one or more undriveable areas to the pick-up or drop-off location;
Hakim teaches ([0024]): "In an embodiment, the operation of providing directions to the location may be based upon whether the destination is determined to be accessible or inaccessible from the location of the user based on the application of a set of rules to a map."
and eliminating at least one route from the multiple routes based on the one or more undriveable areas.	
Hakim teaches ([0024]): "The operation of determining whether the destination is accessible may include determining whether there is a route from the user's location to the destination that consists of accessible streets. If such a determination is made then the route may be generated with would provide an accessible path along which the user could reach the selected destination. As referenced herein, an accessible street is understood to be a street on which the user's vehicle is legally permitted to drive." Thus, routes which would travel through an inaccessible street are eliminated in favor of routes featuring accessible streets.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci, Sweeney, and Seymour to incorporate the teachings of Hakim to provide a computer-implemented method comprising determining one or more undriveable areas to the pick-up or drop-off location and eliminating at least one route from the multiple routes based on the one or more undriveable areas. This allows the vehicle to rule out routes that correspond to dangerous or otherwise inaccessible regions (e.g., private roads, roads closed for construction, etc.). This would prevent the vehicle from attempting to travel down a route which cannot be completed.

Regarding claim 11, Ricci, Sweeney, and Seymour teach the aforementioned limitations of claim 10. However, neither Ricci, Sweeney, nor Seymour outright teach determining traffic laws associated with a geographic area of the multiple pick-up or drop-off locations and eliminating at least one pick-up or drop-off location from the multiple pick-up or drop-off locations based on the traffic laws. Hakim teaches automated navigation and configuration systems and methods for limited-access vehicles, comprising:
determining traffic laws associated with a geographic area of the multiple pick-up or drop-off locations;
Hakim teaches ([0024]): "The operation of determining whether the destination is accessible may include determining whether there is a route from the user's location to the destination that consists of accessible streets. If such a determination is made then the route may be generated with would provide an accessible path along which the user could reach the selected destination. As referenced herein, an accessible street is understood to be a street on which the user's vehicle is legally permitted to drive." Thus, Hakim teaches determining traffic laws (i.e., whether or not the vehicle is legally permitted to drive on the street) associated with a geographic area of the multiple pick-up or drop-off locations (the selected destination).
and eliminating at least one pick-up or drop-off location from the multiple pick-up or drop-off locations based on the traffic laws.
Hakim teaches ([0024]): "The operation of determining whether the destination is accessible may include determining whether there is a route from the user's location to the destination that consists of accessible streets. If such a determination is made then the route may be generated with would provide an accessible path along which the user could reach the selected destination. As referenced herein, an accessible street is understood to be a street on which the user's vehicle is legally permitted to drive." Thus, destinations which lack accessible streets are eliminated. This teaching can be readily modified to accept the multiple pick-up or drop-off locations of Ricci by merely considering each potential trajectory.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci, Sweeney, and Seymour to incorporate the teachings of Hakim to provide determining traffic laws associated with a geographic area of the multiple pick-up or drop-off locations and eliminating at least one pick-up or drop-off location from the multiple pick-up or drop-off locations based on the traffic laws. This allows the vehicle to rule out routes that would cause the vehicle to violate traffic laws. Through preventing the violation of traffic laws in this manner, the risk of legal fines or being pulled over by law enforcement are reduced.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, Sweeney, and Seymour in view of Davies (Wired.com, 01/14/2018).

Regarding claim 12, Ricci, Sweeney, and Seymour teach the aforementioned limitations of claim 1. However, neither Ricci, Sweeney, nor Seymour outright teach that the autonomous vehicle excludes at least one of a steering wheel, a foot brake pedal, a foot accelerator pedal, or a turn signal lever. Davies teaches an article documenting GM’s launch of an autonomous vehicle without steering wheels, comprising:
the AV excludes at least one of a steering wheel, a foot brake pedal, a foot accelerator pedal, or a turn signal lever.
Davies teaches (Pg. 1): "After more than a century making vehicles for humans to drive, General Motors has ripped the heart out of its latest ride, and is now holding the grisly spectacle up for all the world to see: A car with no steering wheel… And no, this robo-chariot, a modified all-electric Chevrolet Bolt, doesn't have pedals either. This is GM's truly driverless debut, a car that will have to handle the world on its own."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci, Sweeney, and Seymour to incorporate the teachings of Davies to provide a computer-implemented method wherein the autonomous vehicle excludes at least one of a steering wheel, a foot brake pedal, a foot accelerator pedal, or a turn signal lever. Through eliminating these features, it becomes impossible for the user to input manual controls. This is advantageous in an autonomous ridesharing service, as the passenger will ideally never need to input any type of vehicular control. Removing these features would open up additional space within the vehicle, allowing the user greater comfort and ability to move around.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, Sweeney, and Seymour in view of Battles et al. (US 2019/0049961 A1), hereinafter Battles.

Regarding claim 14, Ricci, Sweeney, and Seymour teach the aforementioned limitations of claim 13. However, neither Ricci, Sweeney, nor Seymour outright teach that the multiple sets correspond to multiple lanes of a road on which the autonomous vehicle is currently traveling. Battles teaches determination of strategy modes for autonomous vehicle operations, comprising:
the multiple sets correspond to multiple lanes of a road on which the AV is currently traveling.
Battles teaches ([0043]): "However, because of the presence of the divider 215 between the set of lanes on which the second vehicle 210 is traveling and the set of lanes on which the autonomous vehicle 205 is traveling, the autonomous vehicle 205 may select an uncoupled strategy mode and any corresponding action that does not affect or is not affected by the second vehicle 210."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci, Sweeney, and Seymour to incorporate the teachings of Battles to provide an autonomous vehicle, wherein the multiple sets correspond to multiple lanes of a road on which the autonomous vehicle is currently traveling. Doing so would allow for closer analysis of lane change behavior when determining appropriate mechanical operations to perform at a future time. Monitoring the multiple lanes allows the vehicle to select the most appropriate lane to travel in, potentially allowing for faster travel times.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, Sweeney, Seymour, and Battles in view of Rhodes.

Regarding claim 15, Ricci, Sweeney, Seymour, and Battles teach the aforementioned limitations of claim 14. However, neither Ricci, Sweeney, Seymour, nor Battles outright teach that the multiple sets correspond to multiple dwell times at a pick-up or drop-off location. Rhodes teaches smart neighborhood routing for autonomous vehicles, comprising:
the multiple sets correspond to multiple dwell times at a pick-up or drop-off location.
Rhodes teaches ([0038]): "In another example, the computer processor(s) may determine that the user has departed an autonomous vehicle 110 at the first location, and may determine that the user will return to the autonomous vehicle 110 within a length of time. For example, the user may indicate that the user will be done viewing the property within 10 minutes, and as a result, the computer processor(s) may cause the autonomous vehicle 110 to remain at or near the first location for the length of time." While this citation is directed only to the first location, the teachings of Rhodes are readily modified to include the other locations in the multiple sets (e.g., second location, third location, …), as this process could easily and obviously be repeated for each location in the set.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci, Sweeney, Seymour, and Battles to incorporate the teachings of Rhodes to provide an autonomous vehicle, wherein the multiple sets correspond to multiple dwell times at a pick-up or drop-off location. Modifying the teaching of Rhodes to include dwell times corresponding to the multiple sets (rather than only one set) would have been obvious, as extending the dwell time indication to each of the sets would allow the vehicle to better determine the most appropriate set of mechanical actions to pursue. For instance, the preferred set may correspond to the lower dwell times in order to save the user's time, while sets with higher dwell times are passed over.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, Sweeney, and Seymour in view of Binet and in further view of Hayes et al. (US 2018/0059687 A1), hereinafter Hayes, and in even further view of Sziraki et al. (US 2003/0109263 A1), hereinafter Sziraki.

Regarding claim 16, Ricci, Sweeney, and Seymour teach the aforementioned limitations of claim 13. However, neither Ricci, Sweeney, nor Seymour outright teach determining second multiple sets of one or more operations, of the one or more mechanical systems that the AV can control, to perform at a second future time, nor determining a first ranked set from among the second multiple sets. Binet teaches systems and methods of controlling an autonomous vehicle using an enhanced trajectory following configuration, comprising:
the instructions, when executed, further cause the AV to: determine second multiple sets of one or more operations, of the one or more mechanical systems that the AV can control, to perform at a second future time;
Binet teaches ([0088]): "The first trajectory can indicate a state of the vehicle 103 over a first duration of time, and the second trajectory can indicate a state of the vehicle 103 over a second duration of time that is less than the first duration of time." Binet further teaches ([0089]): "For example, the second trajectory can include a plurality of datapoints. The plurality of datapoints can include a reference datapoint that corresponds to a state of the vehicle 103 at a start time of the adjusted temporal window. In some implementations, the reference datapoint can include data indicative of the state of the vehicle 103 at the start time. In some implementations, the reference datapoint can include position (e.g., first and second coordinates), yaw, swirl, velocity, acceleration..." Here, the second multiple sets of mechanical operations the vehicle can perform corresponds to the second trajectory, which itself contains a plurality (i.e., a set) of datapoints indicating mechanical operations the vehicle can perform at a second future time.
determine a first ranked set from among the second multiple sets;
Binet teaches ([0090]): "For example, the second trajectory can include a plurality of trajectory datapoints at subsequent times after the start time… In some implementations, the plurality of trajectory datapoints can be an ordered list, a first trajectory datapoint in the ordered list indicating a state of the vehicle 103 with respect to the reference datapoint, and each subsequent trajectory datapoint in the ordered list indicating a state of the vehicle 103 with respect to a preceding trajectory datapoint in the ordered list." Here, the first ranked set is ordered based on preceding trajectory datapoints.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci, Sweeney, and Seymour to incorporate the teachings of Binet to provide an autonomous vehicle, wherein second multiple sets of mechanical operations the autonomous vehicle can perform at a second future time are determined. Providing second multiple sets would serve to provide the system with the ability to compare two sets of mechanical operations ranked under different criteria. This allows the system to consider a wider range of factors when determining the mechanical operations that will be performed in the future, thereby improving the robustness of the method.
However, neither Ricci, Sweeney, Seymour, nor Binet teach a determination that no adjusted ranking of a client selection of each set of the second multiple sets outranks a ranking of the first ranked set of the second multiple sets. Hayes teaches fleet vehicle feature activation, comprising:
determine that no adjusted ranking of a client selection of each set of the second multiple sets outranks a ranking of the first ranked set of the second multiple sets;
Hayes teaches ([0099]): "For example, in making route recommendations, the application may take the user's preference into account. In some embodiments, there may be limits to which the user's preferences are taken into account… For example, if a route is 50% safe, and takes 10 minutes, versus a route that is 95% safe, and takes 15 minutes, the application still might choose the 95% safe route, even if a user typically prefers time over safety, because the safety might be too low..." Thus, in prioritizing the safety score, the system of Hayes determines that the adjusted ranking of a client selection does not outrank a ranking of the first ranked set of the second multiple sets (here, the 95% safe route).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci, Sweeney, Seymour, and Binet to incorporate the teachings of Hayes to provide an autonomous vehicle, wherein the instructions determine that no adjusted ranking of a client selection of each set of the second multiple sets outranks a ranking of the first ranked set of the second multiple set. This is advantageous, as it facilitates the prioritization of factors corresponding to the first ranked set of the second multiple sets over rankings adjusted by client selection (i.e., client preference). As exemplified by Hayes ([0099]), this advantageously allows for the prioritization of safety, even in instances where the user prefers speed.
However, neither Ricci, Sweeney, Seymour, Binet, nor Hayes teach instructions that disable selection of each of the second multiple sets from the client interface for the second future time. Sziraki teaches a vehicle telematics radio operable for providing and disabling driving directions to pre-selected destinations. Sziraki teaches:
and disable selection of each of the second multiple sets from the client interface for the second future time.
Sziraki teaches ([0026]): "In order to disable driving directions to pre-selected destinations, processor 20 may set an internal flag in memory 18 to disable interface 22 from receiving and/or providing driving directions to a pre-selected destination in response to a pre-set button 26 being pressed." While the destinations of Sziraki are pre-selected, one of ordinary skill in the art would find it obvious to combine the teachings of Sziraki with those of Ricci, Sweeney, Seymour, Binet, and Hayes to utilize destinations corresponding to each of the second multiple sets.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci, Sweeney, Seymour, Binet, and Hayes to incorporate the teachings of Sziraki to provide an autonomous vehicle, wherein the instructions disable selection of each of the second multiple sets from the client interface for the second future time. This is advantageous, as it prevents the user from selecting sets that correspond to an outranking of a ranking of the first ranked set of the second multiple sets. Disabling potentially unsafe routes improves the safety of the vehicle and the user by preventing the user from selecting routes which might endanger the vehicle/user.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, Sweeney, and Seymour in view of Curlander et al. (US 10,048,700 B1), hereinafter Curlander.

Regarding claim 21, Ricci, Sweeney, and Seymour teach the aforementioned limitations of claim 1. However, Ricci does not outright teach that at least one set of the multiple sets of one or more mechanical operations includes a turn. Sweeney further teaches:
at least one set of the multiple sets of one or more mechanical operations includes a turn
Sweeney teaches ([0057]): “The future vehicle actions can include a variety of actions to be performed by a vehicle 104. For instance, a future vehicle action can include a nudge action (e.g., a change in a position of the vehicle 104 within a current travel lane), a lane change, a turn, an increase in vehicle speed, a decrease in vehicle speed, a stopping action, a parking action, an evasive maneuver, and/or other vehicle actions at a future point in time (and/or distance). The future vehicle action can be, for instance, an action to control a motion of the vehicle 104 without user input to the vehicle 104 (e.g., fully autonomous operation).”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci, Sweeney, and Seymour to further incorporate the teachings of Sweeney to provide that at least one set of the multiple sets of one or more mechanical operations includes a turn. Incorporating the teachings of Sweeney would be advantageous, as doing so would allow for the autonomous implementation of future vehicle actions, including evasive maneuvers, as recognized by Sweeney ([0057]). One of ordinary skill in the art would recognize that such maneuvers serve to improve the safety of the vehicle and its occupants.
However, neither Ricci, Sweeney, nor Seymour outright teach that the one or more mechanical operations includes turning on a blinker of the AV, decelerating, and turning. Curlander teaches generating state information for autonomous vehicles, comprising:
and wherein the one or more mechanical operations includes turning on a blinker of the AV, decelerating, and turning.
Curlander teaches (Col. 10 lines 5-15): "Among the embodiments, the autonomous vehicle controller 160 may be integrated with the drive system 163 of the vehicle 105 in any suitable manner to permit the autonomous vehicle controller 160 to control the operations of the vehicle 105, including but not limited to the acceleration, braking, turning, signal and lamp operation, etc."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci, Sweeney, and Seymour to incorporate the teachings of Curlander to provide that the one or more mechanical operations includes turning on a blinker of the AV, decelerating, and turning. In particular, Ricci and Sweeney are directed towards autonomous vehicle control systems. Accordingly, incorporating the teachings of Curlander would provide the predictable result of performing mechanical operations including turning on a blinker of the AV, decelerating, and turning. It would be trivial to one of ordinary skill in the art to implement the autonomous vehicle actions of Curlander using the autonomous vehicle systems of Ricci and Sweeney.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeLuca et al. (US 2020/0217679 A1) teaches determining directional guidance for vehicles, including determining and recommending route options. These determinations include a determination of whether or not there are viable route options available to reach the destination location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662